DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  In line 1 after “wherein” the word “said” should be inserted for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said flanges" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the claim will be interpreted as depending from claim 3 which discloses the flanges.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (2015/0089974).  Seo discloses a device (abstract, Figs. 1 & 3) having a first segment (100-2) with first and second ends and a second segment (100-3) with first and second ends coupled together by a pivot joint (Fig. 8) defining a pivot axis (313) such that the first and second segments rotate about the pivot axis between a first configuration (Fig. 2) and a second configuration (Fig. 3).  A biasing element includes an elastic band (3) in the form of a bi-stable spring that extends between the first and second segments for automatically biasing the first and second segments into the second configuration unless the first and second segments are in the first configuration (paragraphs 82 & 84).  The first and second ends of both the first and second segments define respective first and second lateral ends of the device and have respective flanges (111) configured to abut each other in the first configuration and further define an elongated slot (Figs. 8 & 10D).  
Claim(s) 1, 2, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dirassuian (FR2892318A1).  Dirassuian discloses a jumping toy having a first segment (2) and a second segment (3) connected at a joint (18) such that the first and second segments rotate around the joint between a first configuration (Fig. 3) and a second configuration (Fig. 1) and a biasing element (21) in the form of an elastic band that biases the jumping toy toward the second configuration from a stable first configuration and further includes a delay structure (5) for delaying movement of the jumping toy from the first to the second configuration (Figs. 1-4, page 4).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11077380. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and patent relate to a jumping toy with first and second segments connected at a joint for rotation between first and second configurations with a biasing element that biases the toy toward the second configuration from a stable first configuration that can be further configured with flanges and gaps that can be interconnected together into a chain and triggered to create a cascade.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11077380 in view of Dirassuian. The patent discloses the basic inventive concept with the exception of a delay structure.  Dirassuian discloses a jumping toy with a delay structure for delaying movement of the toy from first to second configurations.  It would have been obvious to one of ordinary skill in the art from the teaching of Dirassuian to include a delay structure for the predictable result of enhancing the entertainment effect of the toy by adding unpredictability to the operation of the device.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.H/Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711